DETAILED ACTION
This action is in response to the amendment filed on 3/31/2021 which was filed in response to the Non-Final Rejection dated 12/31/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.
New grounds of rejection are presented in this Office action which were not necessitated by applicant's amendment.  Accordingly, this action is Non-Final.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-11, 13-17, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-18 of copending Application No. 16/861,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 9, and 15 of the reference application meet the limitations of present claim 1. Likewise, claims 3-8, 10-14, and 16-18 of the reference application correspond to present claims 6-11, 13-17, and 19-21, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-11, 13-17, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-18 of U.S. Patent No. 11,001,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 5, 9, and 15 of the cited patent meet the limitations of present claim 1. Likewise, claims 3-8, 10-14, and 16-18 of the cited patent correspond to present claims 6-11, 13-17, and 19-21, respectively.

Claims 1, 6-11, 13-17, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/861,855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 3, 7, and 13 meet the limitations of present claims 1 and 6. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-11, 13-17, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/230,211 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 and 13 of the reference application meet the limitations of present claims 1 and 19. Likewise, claims 2-15 correspond to present claims 6-11, 13-17, and 19-21, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 8-11, 13-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haque et al (USPGPUB 2006/0141260) in view of Kimura et al (USPGPUB 2009/0130939) and Hanks et al (USPGPUB 2007/0207301) as evidenced by Kimura et al (USPGPUB 2009/0130939) and “DuPont BYNEL 4003” and “DuPont BYNEL 4206”, non-patent literature of record.
Regarding claims 1, 6, and 13, 
Haque further discloses that the bicomponent polymer fibers can be made from numerous combinations of materials including polyester, PP, polysulfide, polyolefin, and PE fibers [0038]. One specific example is coPET/PET (sheath/core) [0038-39]. According to Kimura, polyester-series fibers such as a PET fiber are non-hygroscopic (wherein the core layer comprises a sheath-core type bicomponent fiber including a core part of a second polyester-based fiber; and a sheath part which is a non-hygroscopic copolymer resin surrounding the core part) (The sandwich panel of claim 1, wherein the binder is the non-hygroscopic copolymer resin of the sheath part – claim 6) (wherein the second polyester-based fiber is PET – claim 13) [0051]. Examiner’s note: Kimura states “having a hygroscopicity” in this paragraph, but it is evident that it should read “having non-hygroscopicity” since such fibers are hydrophobic and are in contradistinction to the hygroscopic fibers in the previous paragraph [0050].
Haque is silent with regard to the apparent density of the core layer. Haque is silent with regard to the claimed bilayer adhesive. Haque is silent with regard to the peel-off strength of the core layer.
Kimura discloses a shaped product which has lightness in weight (or is light weight) and a high air permeability and mainly comprises a fiber alone and is free from a resin for filling up the voids between the fibers, a chemical binder, a special agent, or the like [0001]. Objects of the invention include providing a shaped product light in weight and having a low density, high hardness, superb folding endurance, and an excellent toughness together with air-permeability and thermal insulation property [0020-0021]. These objectives are achieved by forming a fiber aggregate nonwoven structure in which thermal (heat) adhesive fibers under moisture are melted to bond to 
Haque is analogous because it discloses sandwich panels.
Kimura is analogous because it discloses non-woven plate-shaped products that are lightweight, low in density and high in strength.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an apparent density of 0.05 to 0.7 g/cc for Haque’s non-woven core material (a core layer of non-woven fiber structure having a first polyester-based fiber and a binder, the core layer having an apparent density of 0.5 g/cm3 to 0.8 g/cm3).  One of ordinary skill in the art would have been motivated to use such a density for this layer because this would provide a desirable balance between lightness in weight and bending endurance and hardness as disclosed by Kimura above. Haque discloses that the strength, stiffness, and load deflection of the sandwich composite material can be optimized by altering the weight of the reinforcement and/or organic fibers, by changing the reinforcement fiber content and/or length or diameter of the reinforcement fibers, or by altering the fiber length and/or denier of the organic fibers used in the composite material [0018] [0066]. Therefore, Haque discloses the desirability of having good mechanical properties (corresponding to bending endurance 
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the apparent density of Haque’s non-woven core for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As discussed above, both Kimura and Haque disclose the desirability of low density/lightness of weight and mechanical properties such as bending endurance, hardness, stiffness, and load deflection.
Haque in view of Kimura is silent with regard to the claimed bilayer adhesive. Haque in view of Kimura is silent with regard to the peel-off strength of the core layer.
Hanks discloses an impact resistant exterior building panel having a fabric reinforcing layer and a polymer core between a pair of metal skins [0002]. The invention provides a metal composite building panel having a fabric reinforcing sheet disposed between the outer metal skin and the polymer core [0010]. The outer skin of the building panel is preferably a metal such as aluminum, aluminum alloy, stainless steel, galvanized steel, zinc, or titanium [0012]. The metal skins, polymer core, and fabric reinforcing sheet may be secured together using adhesives or "tie layers" that are sensitive to heat and/or pressure, such as the class of anhydride modified polyolefin adhesives sold under the trade names BYNEL or PLEXAR [0014]. In one embodiment, panel 26 includes an outer skin 28 and inner skin 30 [0031] [Fig. 2].  A core 32 is 

    PNG
    media_image1.png
    247
    606
    media_image1.png
    Greyscale

The adhesive layer 40 in this embodiment of the composite panel 26 includes two layers of adhesive 42, 44 [0036].  Both layers 42, 44 are preferably anhydride modified polyolefin adhesives composed of anhydride modified polyethylene or ethylene vinyl acetate [0036].  Examples of preferred adhesives are presently marketed under the trademark BYNEL [0036].  Anhydride modified polyethylene is particularly preferred for layer 42, for binding with the outer skin 28 [0036].  
Hanks is analogous because it discloses metal-fibrous sandwich composites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a bilayer of adhesives wherein both layers are composed of anhydride modified polyethylene to bond Haque’s metal outer layers to the fibrous core.  One of ordinary skill in the art would have been motivated to use a bilayer of adhesives to bond these layers to each other because such adhesives are useful for bonding between metal outer layers and fibrous inner layers as disclosed by Hanks. Haque discloses that anhydride modified polyolefin adhesives such as under the trade name of BYNEL can be used as adhesive material between the core layer and the skin layers [0063]. The skin layers can be metallic such as aluminum or copper [0065]. Hanks discloses using a bilayer of adhesives to bond a metal outer layer to a fabric sheet wherein both layers are preferably anhydride modified polyolefin adhesives and preferably under the trademark BYNEL. Hanks discloses that anhydride modified HDPE is preferred [0014] and both layer 42, 44 are preferably anhydride modified polyolefin adhesives composed of anhydride modified polyethylene (the adhesive layer comprises a first adhesive layer comprising high density polyethylene (HDPE) and a second adhesive layer wherein the core layer is bonded to the first adhesive layer, and the skin layer is bonded to the second adhesive layer) [0036]. 
Hanks is silent with regard to using LDPE for the second adhesive layer (i.e., the adhesive layer adjacent to the skin layer).
However, according to “DuPont BYNEL 4003” and “DuPont BYNEL 4206”, anhydride modified polyolefin adhesives under the trademark BYNEL include both HDPE and LDPE resins. Since Hanks discloses that both layers can be anhydride modified polyethylene-based resins using BYNEL adhesives and the aforementioned 
Regarding the limitation “wherein the core layer has a peel-off strength of 150 N to 200 N”, the examiner notes that the prior art generally teaches the claimed invention (the sandwich panel of claim 1 having a porous nonwoven fibrous structure) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the present invention discusses enhancement of the peel-off strength due to the adhesive layer sufficiently impregnating the core layer ([pg 9, last full 
Regarding claim 8, Haque further discloses that the composite material provides the ability to optimize and/or tailor the physical properties of the sandwich composite material (such as stiffness, load deflection, or strength) needed for specific applications altering the weight of the reinforcement and/or fibers, by changing the reinforcement fibers content and/or length or diameter of the reinforcement fibers, or by altering the fiber length and/or denier of the organic fibers used in the composite material [0018] [0066]. Thus, the strength, stiffness, load deflection, and acoustic requirements (if any) of the sandwich composite material may be altered or improved by the specific combination of fibers present in the composite material, and the sandwich composite material can therefore be tailored to meet the needs of a particular application [0066]. The core layer formed of the composite material provides good physical and dynamic properties that makes the sandwich composite material ideal for applications where shock and impact loads are experienced [0065]. The composite materials have a uniform or substantially uniform distribution of reinforcement and 
Haque is silent with regard to the flexural strength, the tensile strength, the flexural modulus, the tension stiffness, and the tensile elongation of the composite material/core layer.
As to the claimed flexural strength, tensile strength, flexural modulus, tension stiffness, and tensile elongation of the core layer, the examiner notes that the prior art generally teaches the claimed invention (the nonwoven fibrous structure of claim 1) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the nonwoven structure forming the core of both the presently claimed invention and the prior art is substantially the same in material and structure (compare [0058] of the published specification of the present invention to Haque’s structure discussed above in claim 1 and paragraphs [0037] and [0069]). Haque discloses that the composite material can provide enhanced strength, stiffness, load 
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the claimed properties for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Haque discloses that the composite material is optimizable for physical properties such as stiffness, load deflection, or strength as disclosed above.
Regarding claim 9, Haque further discloses that polyethylene terephthalate (PET) fibers can be used as an organic fiber in the composite material (wherein the first polyester-based fiber is polyethylene terephthalate (PET)) [0034]. 
Regarding claims 10 and 14, Haque is silent with regard to the weight change rate of the copolymerized polyester sheath component. 
As to the claimed weight change rate of the claimed non-hygroscopic copolymer resin, the examiner notes that the prior art generally teaches the claimed invention (a terephthalate-based copolyester resin) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 
Regarding claim 11, Haque discloses that the first polymer fibers (sheath fibers) have a melting point ranging from about 150 to about 400 degrees F (approximately 66 to 204 degrees C) (wherein the binder has a melting point of 160°C or higher) [0039]. 
Regarding claim 15, Haque discloses that a sandwich structural panel combines thin, high strength facing layers on each side of a thicker, lightweight core material [0003]. The thickness of the formed composite part can be controlled [0069].
Haque is silent with regard to the thickness of the core layer and the skin layers.
However, it would have been obvious to one having ordinary skill in the art to adjust the thickness of the core and skin layers for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A PHOSITA would expect the thickness of each of the layers to affect the strength and weight of the composite product.
Regarding claim 16, Haque discloses that the skin layers can be formed of metallic sheets of aluminum (wherein the skin layer is aluminum) [0065].
Regarding claim 17, Haque discloses that the adhesive can be based on acrylate polymers and copolymers, polyurethane, epoxy resins, or polyolefins (wherein the adhesive layer includes at least one of an olefin-based adhesive, a urethane-based adhesive, an acrylic-based adhesive, and an epoxy-based adhesive) [0059] [0063].
Regarding claim 19, “DuPont BYNEL 4003” discloses that the HDPE resin has a density of 0.951 g/cc and “DuPont BYNEL 4206” discloses a density of 0.915 g/cc for LDPE (The sandwich panel of claim 18, wherein the density of the high density 
Regarding claims 20-21, Haque discloses that the composite material can be subjected to a needling process using a needle felting apparatus with felting needles ranging in number from about 500 per meter to about 7,500 per meter of machine width [0055]. Barbed felting needles are passed repeatedly into and out of the sheet (The sandwich panel according to claim 20, wherein the core layer is manufactured by repeating two or more needle punching processes – claim 21) [0055]. An optimal needle selection for use with the particular reinforcement fibers and organic fibers would be easily identified by one of skill in the art [0055].
Haque is silent with regard to the claimed needle punching process of claim 20.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed needling process and given that Haque in view of Kimura meets the requirements of the claimed 
Alternatively, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in punching number, moving speed of the fabric/sheet, and punching density involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II. As disclosed above, Haque discloses that an optimal needle selection for use with the particular reinforcement fibers and organic fibers would be easily identified by one of skill in the art [0055].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haque et al, Kimura et al, and Hanks et al as applied to claim 1 above, and further as evidenced by “Recycling of Polyethylene Terephthalate”.
Regarding claim 7, the limitations of claim 1 have been set forth above. Haque further discloses that polyethylene terephthalate (PET) fibers can be used as an organic fiber in the composite material [0034]. According to “Recycling of Polyethylene Terephthalate”, the melting point of PET is 255 degrees C (The sandwich panel of Claim 1, wherein the polyester-based fiber has a melting point of 180 to 300°C) [pg 1].

Response to Arguments
Applicant's arguments on pages 7-8, with regard to claims 1, 6, 8-11, 13-17, and 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Haque et al (USPGPUB 2006/0141260) in view of Kimura et al (USPGPUB 2009/0130939) as evidenced by Kimura et al (USPGPUB 2009/0130939) have been fully considered but they are not persuasive. Applicant argues that Kimura’s different composition and process would result in a different internal structure on at least the micro level compared to that of Haque’s core layer. Applicant argues that a PHOSITA would not look to Kimura’s teaching of apparent density and apply it to Haque’s core material since Kimura and Haque’s cores are constructed differently and by different processes. 
Examiner’s response: The Examiner agrees that Haque and Kimura disclose different compositions and methods of forming core materials. However, such differences would not dissuade a PHOSITA from applying Kimura’s apparent density to Haque’s core material layer. Haque and Kimura disclose using the products in similar or the same applications, e.g. sound absorbing panels/boards ([0068] Haque, [0108] Kimura), and both Haque and Kimura disclose the desirability of having both light weight and mechanical strength of the formed product. See paragraphs 18 and 21 in the OA dated 12/31/2020. At a minimum, a PHOSITA would be provided the motivation to form a core material having an apparent density of less than 0.7 g/cc for purposes of forming a lightweight product. Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the apparent density of Haque’s non-woven core for the intended application, since it has been held that discovering an optimum value of a result 
Applicant’s arguments, see page 8, with respect to the rejection(s) of claims 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Haque et al and Kimura et al as applied to claim 1 above, and further in view of Hanks et al (USPGPUB 2007/0207301) and Hojabr et al (US Patent 6,855,432) as evidenced by “DuPont BYNEL 4003” and “DuPont BYNEL 4206” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haque et al (USPGPUB 2006/0141260) in view of Kimura et al (USPGPUB 2009/0130939) and Hanks et al (USPGPUB 2007/0207301) as evidenced by Kimura et al (USPGPUB 2009/0130939) and “DuPont BYNEL 4003” and “DuPont BYNEL 4206”, non-patent literature of record. In particular, Applicant’s argument that the prior OA did not set forth a logical rationale for selecting a HDPE adhesive for bonding to the core layer and a LDPE adhesive for bonding to the skin layer is persuasive. However, Hanks discloses that both adhesive layers can be anhydride modified polyethylene adhesives under the trademark BYNEL. According to the NPL of record, BYNEL anhydride modified polyethylene adhesives include both HDPE and LDPE resins. Therefore, there are a finite/limited number of permutations/combinations of the bilayer configuration as disclosed by Hanks when both layers are anhydride modified polyethylene adhesives under the trademark BYNEL. The claimed configuration is one of such finite combinations. See the new rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI

Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781